Citation Nr: 1705752	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  05-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for lung cancer disability, to include as due to exposure to ionizing radiation and/or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to November 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied entitlement to service connection for lung cancer.

The Veteran testified at a July 2009 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is associated with the claims file.  In January 2014, the Board informed the Veteran that the VLJ who had presided over the hearing was no longer employed by the Board, and hence could not participate in the adjudication of the claim as required.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2016).  He was therefore offered an opportunity for a new hearing, and the Veteran requested such in February 2014.  The second hearing, before the undersigned VLJ, was held in July 2015; a transcript of the hearing has been associated with the record.

The Board notes that at the July 2015 hearing, the Veteran indicated a desire to discuss two issues involving allegations of negligence on the part of VA and entitlement to benefits under 38 U.S.C.A. § 1151 (West 2014).  These matters were denied in an earlier September 2011 Board decision, in which the current appeal was remanded for development.  The Veteran also submitted correspondence indicating his belief that the 38 U.S.C.A. § 1151 issues remain on appeal.  This is not so.  The Board denial was not appealed, and is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2016).  Moreover, the Veteran did not file to reopen claims with regard to those issues at the hearing, but instead stated he would discuss such with his representative.

The Board remanded the claim on appeal for further development in March 2016.  The Board finds that there has been substantial compliance with the March 2016 remand directives and that the matters are now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation in service.

2.  Lung cancer did not manifest in service, nor did it manifest to a compensable degree within one year of separation of service.

3.  The Veteran's lung cancer disability is not etiologically related to service, to include exposure to ionizing radiation and/or asbestos.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, to include as due to ionizing radiation and/or asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 4.3 (2016).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by a November 2003 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record. 

Additionally, during the appeal period the Veteran was afforded a VA examination in July 2016.  The examiner conducted an examination and provided sufficient information regarding the Veteran's lung cancer disability such that the Board can render an informed determination.  The Board finds that the July 2016 examination is adequate for service connection purposes. 

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Background

The Veteran has reported that while on active duty aboard the USS Von Steuben (SSBN 632), he was exposed to ionizing radiation between April through July 1973.  Additionally, the Veteran reports that while on board the Von Steuben, he was exposed to asbestos.  The Veteran maintains that he later developed lung cancer that necessitated the removal of a portion of his lung as a result of the exposure to ionizing radiation or asbestos while on active duty aboard a US Navy submarine.

The Veteran's DD 214 shows his primary specialty as Sonar Technician Submarine (STS) and his last duty assignment as the USS Von Steuben.

The Veteran's DD 1141 documents the measured level of the Veteran's exposure to ionizing radiation while on board the USS Von Steuben.  The four, contiguous periods of potential exposure begin on April 8, 1973 and end on July 13, 1973.  For each category of radiation (Skin Dose, Gamma and X-Ray, and Neutron), as well as the period and lifetime total categories, the radiation exposure, measured in roentgens (REM), was 00.00.  The method of monitoring was film badge reading.  A memorandum was received from the Department of the Navy, dated March 20, 2009, listing the Veteran's potential period of exposure to radiation as March 20, 1973 to October 13, 1973.  Three types of radiation were listed and the dose, measured in roentgens (REM), for each was 00.00.

A review of the service treatment records shows no complaints of, or treatment for, exposure to radiation or asbestos nor complaints of, or treatment for, cancer, while in service.  The Board further notes that there are no medical records or any complaint of pulmonary problems between the Veteran's separation from service in 1973 until an Emergency Room Report from Putnam General Hospital in January 2002 in which the Veteran asserted a history of chronic pulmonary disease with a "spot on my lung."  The diagnosis given, among others, was chronic obstructive pulmonary disease (COPD).  A VA treatment record from May 2002 states the Veteran was advised of a diagnosis of lung cancer following a biopsy and that a resection with a lobectomy was the recommended treatment.  That treatment record also noted the Veteran had quit his job "finding hazardous waste sites" the prior year.   

At the July 2009 hearing, the Veteran testified that while on board the Von Steuben, coolant water spilled next to him but he did not clean it up himself, and he wasn't sure whether he put his hands in that water.  The Veteran testified that while on board the USS Von Steuben he always wore a radiation badge, which was collected on a fairly regular basis, but couldn't recall whether his badge had ever changed color.  The Veteran then testified that the air on board the vessel was recirculated air as it was regularly underwater.  The Veteran further testified that after he was diagnosed with lung cancer he went to the VA hospital in Lexington, Kentucky for a second opinion and that was where his lobectomy was performed.  The Veteran testified that he has smoked cigarettes since high school and, at the time of the hearing, still smoked.

VA received a memorandum from the Department of the Navy dated August 2013, responding to VA's request for information regarding the Veteran's exposure to a radiation leak while on active duty on board the USS Von Steuben.  The memorandum states that the Naval Sea System Command, Code-8 Navy Reactors, Radiation Health Program reviewed records and concluded that "[t]here was no radioactive spill in the Von Steuben that would have resulted in radiation exposure to the veteran" and that the findings are consistent with the naval Dosimetry Center's report sent to the VA, dated March, 2009, which states "the Veteran's lifetime occupational radiation exposure from Naval Service is "00.00 REM.""  

At the July 2015 hearing, the Veteran testified that he was on board the Von Steuben for its second cruise after it had undergone refit at a shipyard and that he believed "there was probably still a lot of asbestos" from the work that was performed on the vessel.  The Veteran testified that between the hull and the crew were "blankets of laminated asbestos."  The Veteran further testified that he "never claimed there was a reactor leak: and that he "never claimed there was, uh, a reactor spill."    

A VA respiratory examination in July 2016 noted that, in addition to a diagnosis of COPD, the Veteran had a right lower lobectomy in 2004 or 2005 for lung cancer and that there had been no recurrence of the malignancy.  The examiner further noted that the Veteran does not currently have any residual conditions or complications due to the cancer, but did note he uses an inhaler to relieve dyspnea.  The examiner further noted the Veteran continues to smoke cigarettes.  The examiner noted there was no evidence of mesothelioma and that the "Veteran has no pulmonary complications of asbestos exposure to date."  The examiner concluded that there was no objective evidence of pulmonary asbestosis and that the Veteran's lung cancer is less likely than not proximately due to or the result of the Veteran's exposure to asbestos and also concluded that the Veteran's lung cancer was less likely than not incurred in or aggravated by the claimed in-service injury, event or illness and stated the Veteran's lung cancer is related to smoking.

Principles of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See, Ramey v. Brown, 9 Vet. App. 40, 44 (1996); affirmed at 120 F.3d 1239 (Fed. Cir. 1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A 'radiation-exposed veteran' is defined by 38 C.F.R. § 3.309 (d)(3) (2016) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309 (d)(3). 

In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  The presumptively service-connected diseases specific to radiation-exposed veterans includes cancer of the lung.  38 C.F.R. § 3.309 (d)(2) (2016).

The second avenue of recovery is found under 38 C.F.R. § 3.311 (b)(2) (2016).  This provision provides that certain listed 'radiogenic' diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that:  (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c) (2016).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311 (e) (2016) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311 (b), (c)(1) (2016).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311 (c)(1).

Pursuant to 38 C.F.R. § 3.311 (b)(2), radiogenic diseases includes lung cancer.  38 C.F.R. § 3.311 (b)(2) (2016).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311 (b)(4) (2016). 

Finally, there is a third avenue of recovery.  The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Ionizing Radiation Analysis

With Combee in mind, the Board will first consider the Veteran's claim under a theory of direct causation. 

The second Shedden element requires an in-service incurrence or aggravation of a disease or injury.  Beyond exposure to ionizing radiation and asbestos, which will be discussed below, the Veteran has made no allegations or lay statements of an in-service incurrence or aggravation related to lung cancer.

The evidence of record shows that the Veteran was not exposed to ionizing radiation while on active duty on board the USS Von Steuben.   As noted above, the Veteran's DD 1141 does not show any measurable exposure to ionizing radiation while he was on active duty aboard the USS Von Steuben, and memorandums from the Department of the Navy have verified that the Veteran was not exposed to ionizing radiation while on board the vessel.  

The Veteran has made inconsistent statements regarding his exposure to ionizing radiation.  As discussed above, the Veteran testified at the 2009 hearing that coolant water from a reactor leaked onto the floor next to where he was standing, though he didn't clean it up and couldn't remember whether his hands had touched the water.  In July 2015, the Veteran testified that he never claimed there was a reactor leak or spill.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  The Board finds the statements of the Veteran to be inconsistent and accords greater probative value to the DD 1141 and the memorandums from the Department of the Navy.  

The Board notes that, as discussed above, the service treatment records are silent for complaints of, or treatment for, exposure to radiation, or complaints of, or treatment for, cancer.  The Board further notes that the Veteran was not diagnosed with lung cancer until May 2002.  The Board also notes that the July 2016 VA examiner reviewed the Veteran's claim file and after performing an examination, concluded the Veteran's lung cancer was in fact related to the Veteran's smoking.

The Board acknowledges the Veteran's assertions that his lung cancer is related to his military service, including exposure to ionizing radiation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of lung cancer, specifically whether related to exposure to ionizing radiation, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms regarding his lung cancer, any opinion regarding the nature and etiology of his lung cancer requires medical expertise that the Veteran has not demonstrated.  See, Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such the Board assigns no probative weight to the Veteran's assertions that his lung cancer is related to his in-service exposure to ionizing radiation.

The Board finds the evidence shows that the Veteran was not exposed to ionizing radiation in service.  As such, there is no in service injury related to the Veteran's claimed exposure to ionizing radiation and further analysis under 38 C.F.R. § 3.303 (b) is not required.  Because the preponderance of the evidence is against a claim for direct service connection, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the Veteran's direct service connection claim is denied.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112 (c)(3)(A) (West 2014); 38 C.F.R. 
 § 3.309(d)(3)(i) (2016).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  38 U.S.C.A. 
 § 1112(c)(3)(B) (West 2014); 38 C.F.R. § 3.309 (d)(3)(ii) (2016).  In the instant case, the evidence of record does not establish that the Veteran participated in any of these activities.  As such, the Veteran is not considered to be a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) is therefore unwarranted. 

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. 
 § 3.311, the evidence must show that: (1) the Veteran was exposed to ionizing radiation in service; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311 (b) (2016).

As discussed above, the preponderance of the evidence reflects that the Veteran was not exposed to ionizing radiation during service.  Therefore, the Veteran does not qualify for procedurally advantaged service connection under 38 C.F.R. § 3.311.  Because the preponderance of the evidence is against a claim for procedurally advantaged service connection, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the Veteran's procedurally advantaged service connection claim is denied.

Asbestos Analysis

The Veteran's personnel record and his own statements demonstrate that he served as a sonar technician (subsurface) (STS).  An STS carries a "high probability" of exposure to asbestos in the performance of his duties.  VA Adjudication Procedures Manual M21-1, IV.ii.1.l.3.c.

The Board acknowledges the Veteran's contention that he was exposed to asbestos as the USS Von Steuben had recently been in a shipyard for refitting and that there may have been asbestos exposure from the work done to the ship, recirculated air while the vessel was underwater, as well as a laminated asbestos blanket in the hull.  The Board affords this opinion low probative weight as it is a statement of mere possibility and not probability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of lung cancer, specifically whether related to exposure to asbestos, falls outside the realm of common knowledge of a lay person.

As discussed above, A VA respiratory examination in July 2016 noted that there was no evidence of mesothelioma and that the "Veteran has no pulmonary complications of asbestos exposure to date."  The examiner concluded that there was no objective evidence of pulmonary asbestosis and that the Veteran's lung cancer is less likely than not proximately due to or the result of the Veteran's exposure to asbestos and also concluded that the Veteran's lung cancer was less likely than not incurred in or aggravated by the claimed in-service injury, event or illness and stated the Veteran's lung cancer is related to smoking.  This VA medical opinion includes a well-reasoned rationale supporting the conclusions; thus, is afforded significant probative value.  See, Nieves-Rodriguez, 22 Vet. App. at 295; see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For these reasons, the Veteran's claim for service connection for lung cancer due to asbestos exposure is denied.

ORDER

Service connection for lung cancer disability, to include as due to exposure to ionizing radiation and/or asbestos, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


